Name: 2004/804/EC: Council Decision of 30 March 2004 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and Barbados, Belize, the Republic of Congo, Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Suriname, Saint Christopher and Nevis, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia and the Republic of Zimbabwe concerning the accession of the Republic of Mozambique to Protocol NoÃ 3 on ACP Sugar of Annex V to the ACP-EC Partnership Agreement
 Type: Decision
 Subject Matter: international affairs;  Africa;  economic geography;  international trade;  European construction
 Date Published: 2004-12-01

 1.12.2004 EN Official Journal of the European Union L 356/1 COUNCIL DECISION of 30 March 2004 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and Barbados, Belize, the Republic of Congo, Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Suriname, Saint Christopher and Nevis, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia and the Republic of Zimbabwe concerning the accession of the Republic of Mozambique to Protocol No 3 on ACP Sugar of Annex V to the ACP-EC Partnership Agreement (2004/804/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Joint Declaration in Protocol No 3 on ACP Sugar of Annex V to the Partnership Agreement between the African, Caribbean and Pacific States and the European Community and its Member States signed in Cotonou (Benin) on 23 June 2000 (ACP-EC Partnership Agreement) (1) provides that any request from an African, Caribbean or Pacific (ACP) State Contracting Party to the Agreement not specifically referred to in that Protocol to participate in its provisions shall be examined; (2) The Republic of Mozambique is an ACP State Contracting Party to the ACP-EC Partnership Agreement and has requested to participate in the provisions of the said Protocol; (3) In a letter of 20 October 2003, the ACP States have signified their assent to the accession of the Republic of Mozambique to the said Protocol; (4) Following an examination of the request of the Republic of Mozambique showing that the country is a net exporter of sugar and capable to export sugar on a permanent basis, it is appropriate to propose the accession of the Republic of Mozambique to the said Protocol, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Community and Barbados, Belize, the Republic of Congo, Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te dIvoire, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Suriname, Saint Christopher and Nevis, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia and the Republic of Zimbabwe on the accession of the Republic of Mozambique to Protocol No 3 on ACP Sugar of Annex V to the ACP-EC Partnership Agreement is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 30 March 2004. For the Council The President M. McDOWELL (1) OJ L 317, 15.12.2000, p. 269. AGREEMENT in the form of an exchange of letters between the European Community and Barbados, Belize, the Republic of Congo, Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Suriname, Saint Christopher and Nevis, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia and the Republic of Zimbabwe on the accession of the Republic of Mozambique to Protocol No 3 on ACP sugar of Annex V to the ACP-EC Partnership Agreement Brussels, 16 September 2004 Sir, The African, Caribbean and Pacific (ACP) States referred to in Protocol No 3 on ACP Sugar of Annex V to the ACP-EC Partnership Agreement, the Republic of Mozambique and the European Community have agreed on the following. The Republic of Mozambique is hereby included in Article 3(1) of the said Protocol with effect from 1 July 2003 with an agreed quantity of 0 tonnes. I should be obliged if you would acknowledge receipt of this letter and confirm that this letter and your reply constitute an Agreement between the Governments of the abovementioned ACP States and the European Community. Please accept, Sir, the assurance of my highest consideration. Por la Comunidad Europea For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Voor de Europese Gemeenschap Pela Comunidade Europeia Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar Brussels, 16 September 2004 Sir, I have the honour to acknowledge receipt of your letter of today which reads as follows: The African, Caribbean and Pacific (ACP) states referred to in Protocol No 3 on ACP Sugar of Annex V to the ACP-EC Partnership Agreement, the Republic of Mozambique and the European Community have agreed on the following. The Republic of Mozambique is hereby included in Article 3(1) of the said Protocol with effect from 1 July 2003 with an agreed quantity of 0 tonnes. I should be obliged if you would acknowledge receipt of this letter and confirm that this letter and your reply constitute an Agreement between the Governments of the abovementioned ACP States and the European Community. I have the honour to confirm the agreement of the Governments of the ACP States referred to in your letter with the contents thereof. Please accept, Sir, the assurance of my highest consideration. For the Governments of the ACP States referred to in Protocol No 3 and of the Republic of Mozambique For the Government of Barbados For the Government of Belize Pour le gouvernement de la RÃ ©publique du Congo Pour le gouvernement de la RÃ ©publique de CÃ ´te dIvoire For the Government of the Sovereign Democratic Republic of Fiji For the Government of the Cooperative Republic of Guyana For the Government of Jamaica For the Government of the Republic of Kenya Pour le gouvernement de la RÃ ©publique de Madagascar For the Government of the Republic of Malawi For the Government of the Republic of Mauritius For the Government of Saint Kitts and Nevis For the Government of the Republic of Suriname For the Government of the Kingdom of Swaziland For the Government of the United Republic of Tanzania For the Government of the Republic of Trinidad and Tobago For the Government of the Republic of Uganda For the Government of the Republic of Zambia For the Government of the Republic of Zimbabwe